REASONS FOR ALLOWANCE
	
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The terminal disclaimer filed 12/03/2020 has been approved. The prior double patenting rejection is withdrawn.
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1 and 11.  

The features as recited in independent claims 1 and 11: “sending, after the comparing, a memory pressure notification to the first application program when the comparing shows the first application program is consuming more than a predetermined percentage of the second memory consumption limit; waiting a time period after sending the memory pressure notification, wherein during the time period, the second memory consumption limit is not applied to the first application program; changing the memory consumption limit of the first application program to the second memory consumption limit”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”



Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 



/VAN H NGUYEN/Primary Examiner, Art Unit 2199